DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
a)	It is unclear whether the X-ray diffraction spectrum in lines 5-9 of claim 1, is one scan taken along only one direction parallel or orthogonal to a direction of an alignment axis along which the liquid crystal compound and the dichroic material are aligned; or both scans, each taken along the respective directions parallel and orthogonal to the direction of the alignment axis along which the liquid crystal compound and the dichroic material are aligned; or multiple scans taken along multiple directions relative to the direction of the alignment axis along which the liquid crystal compound and the dichroic material are aligned.  For the purposes of examination, the second and third interpretations are used.  


	Clarification and/or amendment with relevant citation(s) from the specification are required.  Claims 2-16 depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi (US 2011/0177315), and alternatively for claims 4, 8, 11, further in view of May (US 5,310,837).
	Regarding claim 1, Iwahashi teaches a polarizer ([0097]) which is formed of a polarizer-forming composition (dichroic dye composition [0097]) containing a liquid crystal compound (azo dye represented by formula (I) exhibits a nematic liquid crystal phase [0096]) and a dichroic material (dichroic dye [0097], it is preferable to mix two … dyes in such a combination … azo dyes represented by formula (I) [0097]), for the purpose of providing the desired high degree of polarization ([0097]), wherein the liquid crystal compound (liquid crystalline azo dye molecule [0145]) and the dichroic material (liquid crystalline azo dye molecule [0145] dichroic dye [0097], two … dyes in such a combination … azo dyes represented by formula (I) [0097]) are horizontally aligned (horizontal alignment [0145]), and since the polarizer contains both the liquid crystal compound (liquid crystalline azo dye molecule [0145]) and the dichroic material (liquid crystalline azo dye molecule [0145] dichroic dye [0097], two … dyes in such a combination … azo dyes represented by formula (I) [0097]), in an X-ray diffraction spectrum of the polarizer (light absorption anisotropic film [0321] used as a polarizing filter [0268]), there is expected to be at least one peak A (Peak 3, Fig. 1, Table 1 [0321]) of a plurality of peaks observed in a diffraction angle range 17° or less (Peak 3 and 
	Regarding claim 2, Iwahashi teaches that a half-width of a peak in the Ф-scan ([0317]) for the periodic structure corresponding to the at least one peak A is less than 2° (Peak 3, Fig. 1) which is within the claimed range of 30° or less. 
	Regarding claim 3, Iwahashi teaches that the at least one peak A broadens out in a direction away from the direction of the alignment axis along which the liquid crystal compound and the dichroic material are aligned (from alignment axis direction to direction vertical to alignment axis, Peak 3, Fig. 1) such that a half-width of a peak in the Ф-scan ([0317]) for the periodic structure corresponding to the at least one peak A (Peak 3, Fig. 1) is expected to increase to one which is within the claimed range of 3° to 23°, in the absence of a clear showing to the contrary.
	Regarding claim 4, Iwahashi teaches that the polarizer-forming composition exhibits only nematic liquid crystallinity (exhibits a nematic phase [0096], broad halo of Peak 2, Fig. 1, and lack of an integer multiple relationship of the interval of the periodic structure corresponding to the at least one peak A (Peak 3, Fig. 1) with an interval of a periodic structure corresponding to the other peaks (7.56 Å, Peak 3; 5.57 Å, Peak 1; 4.56 Å, Peak 4; 4.57 Å, Peak 2; Table 1, Fig. 1).
	Alternatively, in addition, Iwahashi also teaches that the polarizer-forming composition desirably has a high level of alignment (dichroic azo dye shows a high level 
May teaches that a liquid crystalline composition that exhibits only nematic liquid crystallinity has a lower viscosity resulting in an improved level of alignment (orientability, lines 30-40 of col 2).
	Therefore, alternatively, it would have been obvious to one of ordinary skill in the art at the time, to have provided a polarizer-forming composition that exhibits only nematic liquid crystallinity, as the polarizer-forming composition forming the polarizer of Iwahashi, in order to obtain an improved level of alignment, as further taught by May.
	Regarding claim 5, Iwahashi teaches that peak A is observed in a direction outside of a range of ±5° of a direction orthogonal to a direction of an alignment axis along which the liquid crystal compound and the dichroic material are aligned (Peak 3 is observed in alignment axis direction, Fig. 1).
	Regarding claim 6, Iwahashi teaches an image display device comprising: the polarizer (polarizing filter [0268]).
	Regarding claim 7, Iwahashi teaches that the at least one peak A broadens out in a direction away from the direction of the alignment axis along which the liquid crystal compound and the dichroic material are aligned (from alignment axis direction to direction vertical to alignment axis, Peak 3, Fig. 1) such that a half-width of a peak in the Ф-scan ([0317]) for the periodic structure corresponding to the at least one peak A (Peak 3, Fig. 1) is expected to increase to one which is within the claimed range of 3° to 23°, in the absence of a clear showing to the contrary.

	Alternatively, in addition, Iwahashi also teaches that the polarizer-forming composition desirably has a high level of alignment (dichroic azo dye shows a high level of molecular alignment state, that is, it is possible to form a dye film that can have high dichroism [0020]).
May teaches that a liquid crystalline composition that exhibits only nematic liquid crystallinity has a lower viscosity resulting in an improved level of alignment (orientability, lines 30-40 of col 2).
	Therefore, alternatively, it would have been obvious to one of ordinary skill in the art at the time, to have provided a polarizer-forming composition that exhibits only nematic liquid crystallinity, as the polarizer-forming composition forming the polarizer of Iwahashi, in order to obtain an improved level of alignment, as further taught by May.
	Regarding claim 9, Iwahashi teaches that peak A is observed in a direction outside of a range of ±5° of a direction orthogonal to a direction of an alignment axis along which the liquid crystal compound and the dichroic material are aligned (Peak 3 is observed in alignment axis direction, Fig. 1).
	Regarding claim 10, Iwahashi teaches an image display device comprising: the polarizer (polarizing filter [0268]).

	Alternatively, in addition, Iwahashi also teaches that the polarizer-forming composition desirably has a high level of alignment (dichroic azo dye shows a high level of molecular alignment state, that is, it is possible to form a dye film that can have high dichroism [0020]).
May teaches that a liquid crystalline composition that exhibits only nematic liquid crystallinity has a lower viscosity resulting in an improved level of alignment (orientability, lines 30-40 of col 2).
	Therefore, alternatively, it would have been obvious to one of ordinary skill in the art at the time, to have provided a polarizer-forming composition that exhibits only nematic liquid crystallinity, as the polarizer-forming composition forming the polarizer of Iwahashi, in order to obtain an improved level of alignment, as further taught by May.
	Regarding claim 12, Iwahashi teaches that peak A is observed in a direction outside of a range of ±5° of a direction orthogonal to a direction of an alignment axis along which the liquid crystal compound and the dichroic material are aligned (Peak 3 is observed in alignment axis direction, Fig. 1).
	Regarding claim 13, Iwahashi teaches an image display device comprising: the polarizer (polarizing filter [0268]).

	Regarding claims 15-16, Iwahashi teaches an image display device comprising: the polarizer (polarizing filter [0268]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 20150337203 teaches a polarizer (polarizing film [0093]) which is formed from polarizer-forming compositions containing a liquid crystal compound and a dichroic material (dichroic dye [0093]), which can include a nematic liquid crystal phase ([0097]).











If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782